Citation Nr: 1227189	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a left knee disability.

2.  Entitlement to service connection for the residuals of a right knee disability, to include as secondary to the left knee disability.

3.  Entitlement to service connection for the residuals of a cold injury.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

In January 2010, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.  

In February 2011, the Board remanded the present matter for a travel board hearing.  The Veteran was scheduled for an August 2011 travel board hearing before the Board.  However, he failed to appear.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Current left knee disability did not have its onset during active service or within one year after separation from service, or result from disease or injury in service.

2.  A right knee disability did not have its onset during active service or within one year after separation from service, or result from disease or injury in service.

3.  VA medical opinion links cold injury residuals to service.

4.  The Veteran was exposed to acoustic trauma in service and service connection is in effect for hearing loss.

5.  The evidence demonstrates that Veteran's tinnitus is related to his service-connected hearing loss.

6.  COPD did not have its onset during active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Residuals of a cold injury were incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

5.  The criteria for entitlement to service connection for COPD have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for tinnitus and cold injury residuals constitutes a full grant of the benefits sought as to these disabilities.  As such, no discussion of VA's duty to notify or assist is necessary as to those issues.  Regarding COPD, a left knee disability, and a right knee disability, VA's notice requirements were satisfied in a November 2008 letter.  All development indicated under the facts and circumstances of this case has been accomplished.  There is no probative evidence of record the Veteran has a respiratory disorder, a left knee disability, and a right knee disability related to service.  A respiratory and an orthopedic examination were conducted by VA in March 2010, and an opinion of the subject was obtained, but there remains no probative evidence of a respiratory disorder, a left knee disability, or a right knee disability related to service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Left and right knee disabilities

The Veteran claims that his right knee disability is secondary to his left knee disability.  He also claims that since the time that he injured his left knee in service, it has been giving him problems and the current disability was caused by the inservice injury.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left knee disability and right knee disability.  

Service treatment records show that the Veteran was treated for a left knee injury in September 1958.  He was hospitalized aboard the ship for 6 days, and diagnosed as having a sprain of the left knee.  He was discharged from the hospital as fit for duty.  Service treatment records are silent for any injury to the right knee.  On separation examination, a year later, the Veteran's lower extremities were normal.  

The Veteran's post-service treatment records show that he began having private treatment for his left knee in the early 1990s and in the mid-1990s for his right knee.  In February 1993, the Veteran underwent a scope of the left knee.  In March 1995, the Veteran was treated for falling directly onto his right knee and was found to have a prepatellar infected bursitis.  The Veteran currently has degenerative joint disease of both knees status-post total knee replacements.  

The Veteran was afforded a VA examination in March 2010.  At that time, the Veteran stated that he slipped on ice during service and injured both knees, his left being worse.  He was hospitalized in the ship hospital and was eventually released on light duty.  He stated that his knees started to bother him 25 years earlier.  The examiner noted the Veteran's inservice injury, but opined that the Veteran's bilateral knee disability was less likely as not caused by or a result of his left knee injury in service.  The examiner stated that the Veteran's left knee strain in service was resolved and there was no evidence of a chronic disability in the service treatment records.  In addition, the examiner noted that the right knee was not injured in service.  

The Veteran stated during the January 2010 hearing that from the time he injured his left knee in service, it had been problematic.  He noticed that he began favoring his right knee and his right knee began to hurt him too.  His wife submitted a statement in April 2008 stating that they were married in September 1959 and after he returned from service, he was suffering from a knee injury.  Since that time, the Veteran's right knee had been bothering him causing him pain and preventing him from kneeling.  Later, the Veteran's wife resubmitted the same April 2008 statement changing that the left knee was always bothering him.

Although the service treatment records show that the Veteran injured his left knee in service, post-service medical treatment records show that the Veteran did not receive treatment until February 1993, about 34 years following service.  The Board notes that earlier post-service treatment records dated in the 1980's are silent for any complaints or treatment associated with the left or right knee.  This belies any current assertion of chronic knee problems since service.  Also, the time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no competent medical evidence of record showing that the Veteran's left or right knee disability had its onset during active service or is related to any in-service disease or injury.  Although the Veteran and his wife assert that the Veteran's disabilities associated with the left and right knees should be service connected, the Board finds that these statements are not supported by the medical evidence of record and have been inconsistent, making their credibility questionable.  It has been asserted that the Veteran had problems with his left knee since service; however, he reported during the VA examination that it bothered him only for 25 years, (i.e., since 1985).  In addition, he reported during the VA examination that he injured both knees during service when he fell, but service treatment records show an injury only to his left knee.  The record clearly shows that the Veteran's treatment of the right knee began following a fall in March 1995.  Finally, the Veteran's wife initially stated that it was his right knee that had been bothering him since service, but later altered her statement to state that it was his left knee that bothered him since service.  Therefore, the Board finds the Veteran's and his wife's statements are inconsistent with the contemporaneous the evidence of record, including their own statements, and are, therefore, not probative.  Caluza, 7 Vet. App. 498.  

Furthermore, the record does not contain a competent opinion linking the Veteran's left or right knee disability to service, and the private medical evidence of record does not otherwise demonstrate they are related to service.  In fact, the VA examiner provided an opinion that the left and right knee disabilities are not related to service.  The VA examiner provided a definitive opinion that the Veteran's current disabilities were not related to active service.  The examiner also provided rationale and cited to specific evidence in the file as support for his opinion.  The opinion was based upon review of the claims file and a physical examination, and is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Finally, the evidence does not show that the Veteran was diagnosed with degenerative joint disease of the right and left knees within one year following his separation from service.  This disability was not diagnosed until May 2000, many years after service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The claim for service connection on a secondary basis for the right knee must also be denied as a matter of law since the Veteran has been denied service connected for a left knee disability in this decision.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994); see also 38 C.F.R. § 3.159(d).  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.

B.  Residuals of a cold injury

During the January 2010 hearing, the Veteran stated that the majority of his time in service was in the North Atlantic aboard an aircraft carrier, the USS Tarawa.  He was exposed to subzero temperatures and he would have to run his hands and feet under water and sit near a radiator to thaw them out.  Many times he volunteered to scrape ice from the bridge so that the officers on deck could see.  

In a letter dated February 2009, the Veteran's private physician stated that he reported chronic symptoms or Raynaud's phenomenon, stiffness, and worsening tingling and numbness in the hands and feet with exposure to cold, which he developed from 1957 to 1959.  A neurological evaluation revealed small fiber neuropathy affecting the feet suggesting that his symptoms were sequelae of a cold injury.  The sensory symptoms of the hand were related to carpal tunnel syndrome.  The examiner opined that the Veteran's symptoms of the feet were as likely as caused by cold injury during service.  

During the March 2010 VA examination, the Veteran was diagnosed as having peripheral neuropathy of the hands and feet.  The examiner opined that this condition was as least as likely as not caused by or a result of cold injury in service as cold injury can cause symptoms of peripheral neuropathy long after the injury.

The Board finds that based on the foregoing, that service connection is warranted.  Both the private and VA opinions state that the Veteran has disabilities related to cold injury sustained during service.  The Veteran's service records confirm that he served on the USS Tarawa.  Although the record does not show where this ship traveled during the Veteran's service, the Veteran is competent to report where the ship sailed while he was onboard and the character of the weather conditions.  Therefore, in light of the foregoing, the Board finds that service connection is warranted for residuals of cold injury.

C.  Tinnitus

After a careful review of the evidence of record, the Board finds that service connection is warranted for tinnitus as caused by the Veteran's bilateral hearing loss.  The Veteran is currently service connected for bilateral hearing loss.  Service treatment records are silent for any complaints or findings of tinnitus.  In a letter dated January 2009, the Veteran's private physician stated that after a thorough ear, nose, and throat examination, he determined that the Veteran had tinnitus and sensorineural hearing loss due to noise induced trauma while in service.  The Veteran was afforded a VA examination in March 2010.  The examiner stated that the Veteran could have sustained some minor changes in hearing in the higher frequencies while on active duty that was not revealed by the whisper test on separation and opined that hearing loss was at least partially resultant from the Veteran's service, which was significant for unprotected noise exposure.  Thereafter, service connection for hearing loss was granted in a March 2010 rating action.  

As to tinnitus, the examiner also stated that individuals that were exposed to high levels of noise will typically report tinnitus and found that because the Veteran could not recall an exact date of onset and there was no documentation of tinnitus in the file, it was less likely as not that the tinnitus was due to service and more likely due to presbycusis (age related hearing loss) and/or some other etiology.  

The Board finds that based on the foregoing, that service connection is warranted.  Although the private physician provided a positive opinion, no rationale was provided.  The VA examiner, however, essentially connects the Veteran's tinnitus to his service connected hearing loss as she could not distinguish between presbycusis and hearing loss due to noise exposure.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.


D.  COPD

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD.  

Service treatment records are silent for any complaints or findings relating to a breathing problem during service.  The medical evidence shows that the Veteran was not diagnosed with COPD until March 2009, about 50 years following service.  The time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no competent medical evidence of record showing that the Veteran's COPD had its onset during active service or is related to any in-service disease or injury.  The Veteran stated during the January 2010 hearing that he inhaled fumes and was exposed to asbestos while in service.  Although lay testimony can be competent to describe symptoms and generally observable conditions, it generally is not competent to establish a medical diagnosis or medical etiology.  See Jandreau, 492 F.3d at 1376 (noting general competence to testify as to symptoms but not medical diagnosis and noting example in footnote 4 of competence of lay testimony with regard to a broken leg but not a form of cancer).  The record does not contain a competent opinion linking the Veteran's COPD to service, and the private medical evidence of record does not otherwise demonstrate it is related to service.  

During the March 2010 VA examination, the Veteran underwent a pulmonary function tests that revealed mild obstructive ventilator impairment with bronchodilator response The Veteran was diagnosed as having congestive heart failure with mild COPD.  The examiner opined that COPD was less likely as not caused by or a result of asbestos exposure in service as there was no x-ray evidence of asbestosis.  The examiner further explained that the Veteran's symptoms began after surgery for coronary artery bypass graph and his symptoms of shortness of breath were most likely due to congestive heart failure in addition to mild COPD due to possible asthma.  The VA examiner provided a definitive opinion that the Veteran's current disability was not related to active service.  The examiner also provided rationale and cited to specific evidence in the file as support for his opinion.  The opinion was based upon review of the claims file and a physical examination, and is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In light of the foregoing, the Board finds that service connection is not warranted for COPD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for residuals of a cold injury is granted.

Service connection for tinnitus is granted.

Service connection for COPD is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


